Title: To Thomas Jefferson from George Andrews, 17 January 1807
From: Andrews, George,Harty, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                on or before 17 Jan. 1807
                            
                        
                        At a time when the American people from distant and remote parts of the Union, are approaching you through
                            the channels of public addresses, it is perhaps matter for self reproach to us, your Neighbours as well as fellow
                            Countrymen, that we should thus long have withheld the expression of our sentiments and wishes upon the subject of your
                            past administration and of the ensuing Presidential election.
                        Upon this occasion we are involuntarily led unto a slight review of the political history of our Country;—And
                            thus our attention is naturally drawn to that public act of an early period of your life which alone, would have ranked
                            you amongst the most prominent patriots of a glorious revolution:—and in tracing the progress of events, from that to the
                            present day, we feel a constant admiration excited by the uniform tenor of your actions.—But we must particularly state
                            our satisfaction at the dissipation of those alarms and apprehensions with which your first elevation to the presidency of
                            the United States agitated one part of the community;—that our anticipations of the general system of your subsequent
                            public measures have been fully realized:—and that it’s happy effects, under the direction of a Divine providence, are
                            evident, in our prosperity both at home and abroad.
                        The pursuits of private life would doubtless, after the expiration of the present term, be most agreeable to
                            you. There your active and enlightened mind would perhaps find the best field for it’s speculative operations.—There your
                            feelings, amidst the pleasing circumstances incident to such a situation, would indulge themselves in feasting on the
                            reflection that you had spent the greatest portion of your life in the service of your Country and humanity.—But, Sir, The
                            American people claim from you a still further sacrifice.
                        The Constitutional period of our presidential election, a period highly interesting to Millions, is about to
                            recur. Eminently entitled as you already are to our gratitude and thanks for many arduous and important services we could
                            upon ordinary principles, have no further claim upon you;—but in the present case, trusting that you feel as you ought,
                            the full force of the obligation resting on every Individual, to devote his life and talents to his Country, we have a
                            confidence that you will not yet retire from public employment. Permit us to remark that, if it be laudable occasionally
                            to relinquish and resume the labours of public life, according to the dictates of the public will; surely it cannot be
                            otherwise to continue uninteruptly engaged in them, under the sacred sanction of that will.—Apart from other
                            considerations, you well know that the application of the human powers to the purposes of philantropy and benevolence is,
                            at all times, a pleasing and an useful task;—and that application is always most effectual and extensive when made by, or
                            under the auspices of, those who have a distinguished influence in regulating the destinies of States.
                        The affairs of Nations, however prosperous, as they are important, so also, owing to their complicated
                            combinations, are they always critical; and their management therefore requires the utmost prudence and wisdom.
                        Your experience, your extensive knowledge, both theoretical and practical, and your tried political conduct
                            are strong guarantees of the future welfare of our Country:—And deeply interested as we feel in that
                            welfare—participating, as we must, in the general fortunes, though not in some of the most valuable privileges, of the
                            nation, we would act inconsistently if we did not raise our voice against your retirement.—The American soil, indeed is
                            not barren of virtues and talents;—but we prefer a certainty to an uncertainty.—With you as a Candidate the probable
                            event of a National election is obvious; without you we know not what may be the result of a
                            contest.—Ambition—Intrigue—Accident, may produce consequences disagreeable, if not dangerous, to the community
                        For those and a variety of other reasons unnecessary to detail, permit us the constant spectators of your
                            private, as well as your public conduct to hope that you will not withold your name from the list of Candidates at the
                            approaching election.
                        Signed by order and on behalf of the meeting.
                        
                            George Andrews Chairman
                            Thomas Harty Secy.
                        
                    